          Case 1:18-cv-06249-VSB Document 163 Filed 04/03/19 Page 1 of 1


The Chrysler Building 
405 Lexington Avenue |New York, NY 10174‐0208 
blankrome.com 



Phone:        (215) 569-5449

Fax:          (215) 689-3884

Email:        hyan@blankrome.com




                                                              April 2, 2019


VIA CM/ECF

The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

                  Re:      Great Western Insurance Co. v. Mark Graham, et al.,
                           Case No. 1:18-cv-06249 (VSB)

Dear Judge Broderick:

        We are counsel for Defendants Wilmington Savings Fund Society, FSB and Christiana
Trust (“WSFS”) in the above-referenced matter.

        Per Rule 4.J of Your Honor’s Individual Rules & Practices in Civil Cases, WSFS
respectfully requests oral argument in connection with its Motion to Dismiss Plaintiff Great
Western Insurance Company’s Second Amended Complaint Pursuant to Federal Rules of Civil
Procedure 12(b)(2) and 12(b)(6) (ECF 136).

         We thank the Court for its consideration in this matter.

                                                              Respectfully submitted,


                                                              /s/ Huaou Yan
                                                              Huaou Yan

cc:      All Counsel of Record (by CM/ECF)
                                                        I am in receipt of the parties' letters, (Docs. 155, 156, 158, 160,
                                                        162) requesting oral argument on the pending motions. Per
                                                        my individual rules, I will review the parties' papers pertaining
                                                        to the motions and if I determine oral argument would be
                                                        useful, I will advise counsel of that fact and the argument date.


                                           Blank Rome LLP | blankrome.com 
                                                                                                 4/3/2019
